Citation Nr: 0603591	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to service connection for a thyroid disorder, 
claimed as Graves' disease, to include as secondary to 
service-connected PTSD.

3.  Entitlement to service connection for a stomach 
condition, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for drug and alcohol 
abuse as secondary to service-connected PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1970.  He served in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

In a January 1996 rating decision, service connection was 
granted for PTSD; 
a 50 percent disability rating was assigned.

In a June 2003 rating decision, the RO denied the veteran's 
claims for service connection for Graves' disease and a 
stomach condition, an increased rating for PTSD and TDIU.  
The veteran filed a timely notice of disagreement (NOD) in 
June 2003, and the RO issued a statement of the (SOC) in May 
2004.  The veteran perfected his appeal by way of a 
substantive appeal (VA Form 9) received later in May 2004.

In a May 2004 rating decision, the RO denied service 
connection for drug and alcohol abuse.  The veteran filed a 
timely NOD in July 2004 , and the RO issued a SOC in October 
2004.  The veteran perfected his appeal by way of a 
substantive appeal (VA Form 9) received later in October 
2004.

The issues of service connection for a thyroid disorder, a 
stomach condition, and drug and alcohol abuse, as well as the 
issue of the veteran's entitlement to TDIU, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran failed, without good cause, to report for two VA 
psychiatric examinations, which were scheduled to be 
conducted in April 2003 and December 2003 and which were 
necessary for an informed adjudication of his claim for an 
increased rating for PTSD.


CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
VA psychiatric examinations which were scheduled in 
connection with his claim of entitlement to an increased 
evaluation for service-connected PTSD, that claim is denied.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for PTSD.

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2005).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a psychiatric examination.  Through no fault of 
VA, those efforts were unsuccessful.  Specifically, the RO 
requested an examination twice.  QTC Medical Services and a 
VA medical center scheduled VA psychiatric examinations in 
April and December 2003, respectively, to determine the 
severity of the veteran's service-connected PTSD.  However, 
the veteran failed to appear without showing good cause 
therefor.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that any 
further attempts to assist the veteran in developing his 
claims would result in needless delay, and are thus 
unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The consequences of 
the veteran's refusal to report for the scheduled VA 
examinations will be discussed below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist.  See VCAA letters dated July 27, 2004, and March 12, 
2003.  To the extent necessary, VA also attempted to assist 
the veteran in the development of his claims.  For example, 
the RO obtained VA medical records.  However, VA's efforts 
were ultimately thwarted by lack of cooperation on the part 
of the veteran with respect to the crucial matter of 
submission to a medical examination.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has not expressed a desire to have a personal 
hearing.  The Board notes that in the May 2004 VA Form 9, the 
veteran's attorney made generalized statements as to possible 
procedural deficiencies, without specifically describing any 
such.  The Board has carefully reviewed the file and can 
detect no due process deficiencies.   


Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2005); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Factual background

In a February 2003 statement, the veteran's representative 
requested a VA examination.  

In a March 2003 VCAA letter notifying the veteran that he 
would be scheduled for an examination to be done by QTC 
Medical Services, the RO advised the veteran that "[i]t is 
essential that you report for your scheduled examination."  
The RO also stated that "[t]he findings of the examination 
are very important in making a decision in your claim" and 
that "[w]ithout it, we may have to deny your claim, or you 
might be paid less than you otherwise would."  The RO added 
that "[i]f you are unable to keep your scheduled 
appointment, contact QTC immediately, as instructed in their 
letter" and that "[i]f you wish to be rescheduled, they 
will do their best to accommodate your schedule."  See the 
RO's March 12, 2003 letter, page 5.  

In a March 19, 2003, letter, QTC Medical Services informed 
the veteran that he was scheduled for an examination on April 
1, 2003.  See March 19, 2003, letter, page 1.  The veteran 
failed to report for that scheduled examination.  Neither he 
or his attorney have provided any adequate reason or good 
cause for his failure to report for that examination   

A VA medical center scheduled the veteran for a VA 
psychiatric examination in December 2003.  The veteran failed 
to report for that scheduled examination.  He and his 
attorney have not provided any adequate reason or good cause 
for his failure to report for that examination.  

Analysis

It is clear that the veteran failed without explanation to 
report for two VA psychiatric examinations which were 
scheduled to evaluate his service-connected PTSD.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
this claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); see also Wood, 1 Vet. 
App. at 193.  There is of record no correspondence or report 
of contact from the veteran or his attorney which would 
explain his failure to report for the examinations, even 
though the RO told him that he should contact QTC Medical 
Services if he cannot report for the QTC examination as 
scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2005)], or "good 
cause" [see 38 C.F.R. § 3.655 (2005)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his attorney has provided an 
"adequate reason" or "good cause" for the veteran's failure 
to report to be examined when VA so requested.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and 
amplified through the enactment of the VCAA.  The 
responsibility that the evidentiary record be developed to 
its fullest possible is not, however, unilateral; as noted 
above, the veteran must cooperate in this development, and 
his failure to cooperate may precipitate action adverse to 
the interests of his claims.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the RO 
pursuant to the veteran's request, a VA examination was 
indeed necessary to grant the benefits sought by the veteran, 
namely an increased rating for his service-connected PTSD.  
Cf. 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran's last and only VA psychiatric examination was in 
December 1995.  Current VA treatment records do not show any 
mental status examinations.  In fact, while VA treatment 
records reflect regular treatment for a myriad of other 
conditions, to include substance abuse, these same records 
are for the most part notably silent regarding PTSD.    

The recent VA treatment reports are unclear as to two 
critical points: (1) the current level of the veteran's 
disability; and (2) what symptoms are due to the service-
connected PTSD and what symptoms may be due to other causes, 
in particular his documented substance abuse.   See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].  In other words, a VA examination 
was necessary to accurately assess the appropriate 
psychiatric diagnoses, as well as symptoms attributable to 
such diagnoses.  Such delineation through an examination was 
and is clearly necessary for an informed decision as to the 
veteran's increased rating claim.  

Furthermore, there is of record no other evidence which would 
substitute for the VA examination.  See 38 C.F.R. § 3.326 
(2005).  Indeed, this is acknowledged by the veteran's own 
attorney  who specifically requested that such an examination 
be scheduled.  The veteran's attorney's February 24, 2003, 
communication to the RO regarding an increased rating for 
PTSD could not be more clear: 

 In accordance with 38 U.S.C. § 5103A, please do 
the following:

a) Conduct an examination of the veteran's service-
connected condition to ascertain its present status 
and how this condition affects the veteran in his 
everyday activities.
. . . . 

It would be disingenuous, to say the least, for the veteran 
or his attorney to now contend that the examination the 
veteran's attorney himself requested was not necessary.  

The facts in this case are clear.  The veteran failed to 
report twice for a VA examination which was necessary to 
decide his claims and which was scheduled by the RO for that 
purpose.  No good cause or adequate reason has been 
demonstrated for his failure to be examined.  

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself. It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). 
The Board therefore concludes that entitlement to an 
increased rating for PTSD cannot be established or confirmed 
without a current VA examination.

The Board is aware that the veteran has significant 
psychiatric and substance abuse problems.  However, the 
veteran's problems do not excuse him from reporting for 
scheduled examinations.  In any event, neither the veteran or 
his attorney have indicated that he was unable to report for 
VA examination for any particular reason.  

It appears that nothing has been heard directly from the 
veteran since he signed a July 2004 Notice of Disagreement as 
to the denial of his claim for service connection for drug 
and alcohol abuse.  There is nothing in the record which 
indicates that he is not receiving communications from VA, 
either directly or through his attorney.  In any event, it is 
incumbent upon the veteran to keep VA apprised of his 
whereabouts.  The Court has held that VA may rely on the 
"last known address" shown of record, see Thompson v. Brown, 
8 Vet. App. 169, 175 (1995).  The burden is on the appellant 
to keep VA apprised of his or her whereabouts; if he or she 
does not do so, there is no burden on the part of the VA to 
"turn up heaven and earth to find [the appellant]".  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  
  
The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claims are being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issues on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
In this case, as discussed above, the veteran was fully 
apprised by the RO via the March 12, 2003 letter of the 
consequences of his failure to report for a scheduled VA 
examination.  Thus, any due process concerns have been 
satisfied.

In short, 38 C.F.R. § 3.655 provides that when an examination 
is scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The claim for an increased disability 
rating for service-connected PTSD is therefore denied.  See 
38 C.F.R. § 3.655 (2005); see also Sabonis v. Brown, 6 Vet. 
App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].



ORDER

An increased disability rating for service-connected PTSD is 
denied.


REMAND

2.  Entitlement to service connection for a thyroid disorder, 
claimed as Graves' disease, to include as secondary to 
service-connected PTSD.

3.  Entitlement to service connection for a stomach 
condition, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for drug and alcohol 
abuse as secondary to service-connected PTSD.

The veteran also seeks entitlement to service connection for 
Graves' disease, a stomach condition, and drug and alcohol 
abuse.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
these claims must be remanded for further evidentiary 
development.

Reasons for Remand

VA examination

The veteran is claiming service connection for drug and 
alcohol abuse secondary to his service-connected PTSD.  In 
general, service connection may not be established for 
alcohol or drug abuse.   However, the United States Court of 
Appeals for the Federal Circuit has held that there can be 
service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  

See also VAOPGCPREC 7-99 [holding that a substance abuse 
disability caused by a service-connected disability can be 
service connected under section 3.310(a) for purposes of VA 
benefits].

The Court has held that, in situations in which there is 
competent evidence of a current disability and either (1) 
evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  See 
 Charles v. Principi, 16 Vet. App. 370 (2002).  

Although it appears that the thrust of the veteran's claims 
for service connection for Grave's disease and a stomach 
condition is secondary service connection, the RO also 
considered the claims of service connection for Graves' 
disease and a stomach condition on a direct basis.  In regard 
to direct service connection, the Board notes that service 
medical records reflect that the veteran had viral enteritis 
in August 1968 and complaints of malaise in March 1969.  In 
light of the veteran's November 2002 statement, the veteran 
may be claiming that these disorders are secondary to 
exposure to herbicides in service.  In any event, VA must 
ascertain whether there is any other basis to conclude that 
the disorder was incurred by any incident of military 
service.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  

In this case, the veteran has residuals of a perforated 
diverticulum and a history of cocaine and alcohol abuse.  
While thyroid disease was diagnosed in May 1989, a report of 
a June 1991 VA general medical examination shows that the 
veteran had a history of hyperthyroidism, surgical ablation 
of the thyroid, and that he was now hypothyroid on 
replacement therapy.  The report of the December 1995 VA 
general medical examination reflects a diagnosis of a history 
of hyperthyroidism that was currently asymptomatic.  More 
recent VA treatment records note that the veteran has a 
hypothyroid, but the discharge summary from an October to 
November 2001 VA hospitalization reflects a diagnosis of a 
history of hypothyroidism.  

Thus, the exact nature of the veteran's drug and alcohol 
abuse and thyroid disorder are extremely unclear.  There is 
no medical nexus opinion of record.  Under the circumstances 
here presented, the Board believes that a medical examination 
and opinion is necessary in order to answer the questions 
regarding the thyroid disorder, gastrointestinal condition, 
and drug and alcohol abuse.

VCAA notice

Although the RO sent VCAA letters to the veteran concerning 
direct service connection for his various disabilities, the 
RO did not send a letter to the veteran which complies with 
the notice provisions of the VCAA as to secondary service 
connection.  The Board has been prohibited from itself curing 
these defects.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Social Security Records

It appears from the evidence of record that the veteran may 
be in receipt of Social Security benefits.  Medical records 
associated with any such decision may shed light on the 
nature of the claimed disabilities.  An effort should 
therefore be made to obtain such records.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

Board action as to the TDIU claim is deferred, pending 
resolution of the service connection claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issues 
of secondary service connection for a 
thyroid disorder, a stomach condition, 
and drug and alcohol abuse must be 
provided to the veteran, with a copy to 
his attorney.    

2.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to a disability determination 
made by that agency.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder. 

3.  VBA must arrange for the veteran to 
undergo an examination to determine the 
nature and etiology of his thyroid 
disorder, claimed as Graves' disease, and 
the claimed stomach condition.  All 
efforts to contact the veteran should be 
documented in the claims folder.  

After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
veteran has a current thyroid condition 
and if so, the diagnosis.  If a current 
thyroid disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that it is related to the veteran's 
military service, including complaints of 
malaise in service and exposure to 
herbicides while serving in the Republic 
of Vietnam, and as to whether it is as 
least as likely as not that the veteran's 
PTSD caused or aggravated the thyroid 
condition.  

The examiner should also provide an 
opinion as to whether it is as least as 
likely as not that any currently 
diagnosed gastrointestinal disability is 
related to the veteran's military 
service, including the diagnosis of viral 
enteritis in service and exposure to 
herbicides while serving in the Republic 
of Vietnam, and as to whether it is as 
least as likely as not that the veteran's 
PTSD caused or aggravated any current 
gastrointestinal disorder.  

If specialist consultations are required, 
such should be scheduled.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  The veteran should be scheduled for a 
psychological examination in order to 
determine the etiology of his  drug and 
alcohol abuse.  All efforts to contact 
the veteran should be documented in the 
claims folder.  

After administering any diagnostic tests 
deemed to be appropriate, reviewing the 
veteran's medical records and 
interviewing the veteran (not necessarily 
in that order), the examiner should 
render an opinion as to whether it is as 
likely as not that the drug and alcohol 
abuse is due to or is the result of the 
veteran's service-connected PTSD.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder. 

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
attorney should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Finally, the veteran's cooperation as to any future medical 
examination is expected.  See 38 C.F.R. § 3.655 (2005), which 
has been discussed in extensive detail above; see also Wood, 
supra.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


